Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Summary
2.    	This office action for US Patent application 17/181,876 is responsive to the Request for Continued Examination filed on 06/07/2022 after the Notice of Allowance (NOA) dated 03/07/2022. Claims 1, 3, 4, 8, 10, 11, 19, 25, 27, and 28 have been amended, where claims 1, 8, 19, and 25 are independent claims. Currently, claims 1-5, 8-12, 15-22, 25-28, and 31-34 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 06/07/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-5, 8-12, 15-22, 25-28, and 31-34 are allowed.

REASONS FOR ALLOWANCE
5.	The Examiner’s statement of reasons for allowance is the same as that presented in the NOA dated 03/07/2022. Please refer to the NOA for details. Further searches have not resulted in finding any other relevant art that explicitly discloses the claimed features and precedes the effective filing date of the instant application (i.e., 02/24/2020). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-5, 8-12, 15-22, 25-28, and 31-34 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486